DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 6/16/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-2, 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an image processing method comprising: receiving input image data comprising color image data and depth image data; and generating hologram data configured to display a hologram image by performing a Fourier calculation and pixel encoding, wherein the at least one parameter recorded in a header comprises at least one of depth information, scale information, and gamma information,  the prior art fails to teach or reasonably suggest,  reading a header included at a region of the color image data or a region of the depth image data included in the input image data and generating hologram data by performing a Fourier calculation and pixel encoding on the input image, in combination with the other limitations of claim 1.
Claims 2, 4-11, 24 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 12 is allowable over the prior art of record for at least the reason that even though the prior art discloses an image processing apparatus comprising: a processor configured to generate hologram data configured to display a hologram image by performing a Fourier calculation and pixel encoding based on at least one parameter recorded in the header; and a memory, wherein the at least one parameter recorded in the header comprises at least one of depth information, scale information, and gamma information,  the prior art of record fails to teach or reasonably suggest,  a processor configured to read a header included at a region of a color image data or a region of a depth image data included in input image data and generate hologram data configured to display a hologram image, in combination with the other limitations of claim 12.
Claims 13-20 and 25 are dependent on claim 12 and are allowable over the prior art of record for at least the same reasons as claim 12.
Claim 21 is allowable over the prior art of record for at least the reason that even though the prior art discloses an image processing method comprising: receiving input image data comprising a header: reading the header comprising an identification code; and generating hologram data configured to display a hologram image, wherein the at least one parameter comprises at least one of depth information, scale information, and gamma information, the prior art of record fails to teach or reasonably suggest, 
Claims 22-23 are dependent on claim 21 and are allowable over the prior art of record for at least the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872